As filed with the Securities and Exchange Commission on May 24, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave. P.O. Box 2020 Bloomington, Illinois61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel Bloomington, Illinois61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2013 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. COUNTRY Mutual Funds - Schedule of Investments March 31, 2013 (unaudited) COUNTRY Growth Fund Shares Value COMMON STOCKS - 97.78% Consumer Discretionary - 9.56% Abercrombie & Fitch Co. - Class A $ Comcast Corporation - Class A Gentex Corporation International Game Technology The Jones Group, Inc. Kohl's Corporation News Corporation - Class A Staples, Inc. Target Corporation Consumer Staples - 10.25% Archer-Daniels-Midland Company CVS Caremark Corporation Energizer Holdings, Inc. The Kroger Company Philip Morris International, Inc. Post Holdings, Inc. (a) The Procter & Gamble Company Wal-Mart Stores, Inc. Energy - 14.04% Apache Corporation Chesapeake Energy Corporation Chevron Corporation ConocoPhillips Exxon Mobil Corporation Halliburton Company HollyFrontier Corporation Schlumberger Ltd. (b) Financials - 12.41% ACE Ltd. (b) Aflac, Inc. American Express Company The Bank of New York Mellon Corporation BlackRock, Inc. JPMorgan Chase & Company State Street Corporation Wells Fargo & Company Health Care - 17.04% Baxter International, Inc. Covidien plc (b) Express Scripts Holding Company (a) Gilead Sciences, Inc. (a) Johnson & Johnson Laboratory Corporation of America Holdings (a) Medtronic, Inc. Merck & Company, Inc Novartis AG - ADR Pfizer, Inc. Roche Holding AG - ADR St. Jude Medical, Inc. VCA Antech, Inc. (a) WellPoint, Inc. Industrials - 10.07% 3M Company AECOM Technology Corporation (a) Caterpillar, Inc. Emerson Electric Company FedEx Corporation General Dynamics Corporation General Electric Company Ingersoll-Rand plc (b) Information Technology - 17.42% Apple, Inc. Cisco Systems, Inc. Dell, Inc. EMC Corporation (a) Google, Inc. - Class A (a) Intel Corporation International Business Machines Corporation Microsoft Corporation Nuance Communications, Inc. (a) Oracle Corporation QUALCOMM, Inc. Materials - 1.80% BHP Billiton Ltd. - ADR Monsanto Company Newmont Mining Corporation Telecommunication Services - 2.02% CenturyLink, Inc. Vodafone Group plc - ADR Utilities - 3.17% American Water Works Company, Inc. NextEra Energy, Inc. NRG Energy, Inc. TOTAL COMMON STOCKS (Cost $213,404,780) Principal Amount MORTGAGE-BACKED SECURITIES - 0.06% Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 $ Federal Home Loan Mortgage Corporation 7.150%, 09/25/2028 (c) Government National Mortgage Association 6.500%, 07/15/2029 Mortgage IT Trust 1.454%, 02/25/2035 (c) Nomura Asset Acceptance Corporation 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $19,729) (d) TOTAL MORTGAGE-BACKED SECURITIES (Cost $169,058) Shares SHORT-TERM INVESTMENTS - 2.05% Money Market Funds - 2.05% Federated Prime Obligations Fund, 0.08% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $6,113,374) TOTAL INVESTMENTS - 99.89% (f)(g) (Cost $219,687,212) ASSETS IN EXCESS OF OTHER LIABILITIES - 0.11% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt plc Public Limited Company (a) Non-income producing security. (b) Foreign issuer. (c) The coupon rate shown on variable rate securities represents the rates at March 31, 2013. (d) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of March 31, 2013 these securities represented 0.01% of total net assets. (e) The rate quoted is the annualized seven-day yield as of March 31, 2013. (f) The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (g) Security Valuation: In valuing a Fund’s assets for calculating net asset value, readily marketable portfolio securities listed on a national securities exchange are valued at the last sale price on the business day as of which such value is being determined. If there has been no sale on such exchange on such day, the security is valued at the closing bid price on such day. Securities primarily traded in the NASDAQ Global Market, NASDAQ Global Select Market or the NASDAQ Capital Market for which market quotations are readily available are valued using the Nasdaq Official Closing Price (“NOCP”). If the NOCP is not available, such securities are valued at the last bid price on the day of valuation. Securities traded only in the over-the-counter market are valued at the mean of the current bid and asked prices. Securities other than short-term securities may also be valued on the basis of prices provided by a pricing service when such prices are believed by the Advisor to reflect the fair value of such securities. Short-term investments, such as those with a remaining maturity of 60 days or less at the time of purchase, are valued at amortized cost, which approximates fair market value. Securities may be valued at fair value as determined in good faith by the Trust’s Board of Trustees. The Board of Trustees has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Summary of Fair Value Exposure at March 31, 2013 Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
